


FIRST AMENDMENT TO
 
PURCHASE AGREEMENT AND DEPOSIT RECEIPT
 
THIS FIRST AMENDMENT TO PURCHASE AGREEMENT AND DEPOSIT RECEIPT, dated November
1st, 2012 (this “Amendment”), made by and between MI-1900 Treasures Investor
LLC, a Delaware limited liability company (“Buyer”) and TOTB Miami, LLC, a
Florida limited liability company (“Seller”), provides:
 
WHEREAS, Seller entered into that certain Purchase Agreement and Deposit Receipt
with Buyer dated as of September 21, 2012 (the “Agreement”) regarding that
certain property located in North Bay Village, Miami-Dade County, Florida known
as Treasures on the Bay, as more particularly described therein;
 
WHEREAS, Seller and Buyer wish to amend the Agreement in order to extend the
Inspection Period and move the Closing Date, and for such amendment to be deemed
incorporated into the Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
 
1. Inspection Period. The first sentence of Section 6 of the Agreement is hereby
deleted and replaced with the following sentence:

 
“Commencing on the date of this Agreement, Buyer shall have until November 27,
2012 (“Inspection Period”) to conduct such independent investigations, studies
and tests as Buyer deems to be necessary or appropriate concerning Buyer’s
proposed ownership, operation, use, development and/or suitability of the
property for Buyer’s intended purposes.”

 
2. Closing Date. Section 12 of the Agreement is hereby deleted and replaced with
the following:
 
“12.           CLOSING. Subject to other provisions of this Agreement for
extension, Closing shall be held at the offices of Greenberg Traurig, P.A.,
located at 333 SE 2nd Ave., Miami, Florida 33131, or at such other location as
Buyer and Seller shall agree to, on December 7, 2012 (“Closing Date”), unless
otherwise extended in accordance with this Agreement, subject to the fulfillment
of all conditions to Closing contained herein.”
 
3. Incorporation of Recitals. The recitals set forth at the beginning of this
Amendment are hereby incorporated into this Amendment as if fully set forth
herein. All capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement.
 


 
 

--------------------------------------------------------------------------------

 
 
4. Enforceability. This Amendment shall be binding on all parties hereto and
their successors and assigns. Except as modified hereby, the Agreement shall
continue in full force and effect in accordance with its terms.

 
5. Conflict. In the event of a conflict between the terms of this Amendment and
the terms of the Agreement, the terms of this Amendment shall prevail, and any
provisions in the Agreement contrary to the provisions in this Amendment shall
be deemed null and void.

 
6. Ratification, etc. The parties hereby acknowledge that the Agreement, as
amended, is ratified and affirmed, and shall remain in full force and effect.
This Amendment may be executed in counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument. This Amendment shall be governed by and construed in accordance with
the laws of the State of Florida.
 


 
SIGNATURES APPEAR ON FOLLOWING PAGE
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date above first written.
 


 
SELLER:
 
TOTB MIAMI, LLC
 
By:           Owens Financial Group, Inc.
 
Its:           Managing Member
 


 
By:           /s/ William C. Owens
Name:      William C. Owens
Its:           President
 


 
BUYER:
 
MI-1900 TREASURES INVESTOR LLC
 


 
By:           /s/ Camilo Miguel , Jr.
Name:      Camilo Miguel, Jr.
Its:           Authorized Representative
 


 


 

TOTB - Signature Page to First Amendment to Purchase Agreement and Deposit
Receipt
 
 

--------------------------------------------------------------------------------

 
